DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant Arguments/Remarks filed on 7/15/2022.

Status of Claims:
Claims 1-9 and 11-20 are pending in this Office Action.
Claims 1, 12, and 19 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 7/15/2022 respect to amended claim has been fully considered and are persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 and 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 10,922,291.

Instant Application 17/132,807
US Patent 10,922,291
1,12,19. A method, a system, a non-transitory comprising: 
identifying a master branch of a data pipeline comprising ordered data transformation operations, the master branch having a master branch entry in a branch data structure that associates one or more initial datasets, data transformation logic, and one or more derived datasets resulting from application of the data transformation logic to the initial dataset, wherein the master branch entry comprises a first reference to a snapshot of an initial dataset, a first logic implementing a first data transformation operation, and a second reference to a snapshot of a first derived dataset resulting from applying the first logic to the initial dataset; 
creating a first test branch having a first test branch entry in the branch data structure, wherein the first test branch comprises the first reference to the snapshot of the initial dataset and a second logic implementing a second data transformation operation; 
generating a second derived dataset by applying the second logic to the snapshot of the initial dataset;







 
merging the first test branch into the master branch by replacing, in the master branch entry of the branch data structure, the first logic with the second logic; and 
replacing, in the master branch entry of the branch data structure, the second reference to the snapshot of the first derived dataset with a third reference to a snapshot of the second derived dataset; wherein the method is performed using one or more processors.

1,11,18. A method, a system, a non-transitory comprising: 
identifying a master branch of a data pipeline comprising ordered data transformation operations, the master branch having a master branch entry in a branch data structure, the master branch entry comprising a first reference to a snapshot of an initial dataset, a first logic implementing a data transformation operation, and a second reference to a snapshot of a first derived dataset resulting from applying the first logic to the initial dataset; 
creating a first test branch having a first test branch entry in the branch data structure, wherein creating the first test branch comprises: storing, in the first test branch entry of the branch data structure, the first reference to the snapshot of the initial dataset, and storing, in the first test branch entry of the branch data structure, a first copy of the first logic and the second reference to the snapshot of the first derived dataset; receiving a request to modify the first test branch, the request comprising at least one change to the first copy of the first logic; modifying the first test branch independently of the master branch to include a second logic reflecting the at least one change to the first copy of the first logic, wherein modifying the first test branch comprises: updating the first logic with the second logic in the first test branch entry of the branch data structure, and generating a second derived dataset by applying the second logic to the snapshot of the initial dataset; and responsive to receiving user input requesting a merge of the modified first test branch into the master branch: replacing, in the master branch entry of the branch data structure, the first logic with the second logic, and Application No.: 16/230,769-2- Attorney Docket No.: 35808.4 (L0004)replacing, in the master branch entry of the branch data structure, the second reference to the snapshot of the first derived dataset with a third reference to a snapshot of the second derived dataset; wherein the method is performed using one or more processors.
2,13,20; further comprising: prior to updating the master branch to replace the first logic with the second logic, determining one or more differences between the first logic and the second logic; generating an indication of the one or more differences between the first logic and the second logic; and receiving user input confirming that the one or more differences between the first logic and the second logic are approved.
2,12,19; further comprising: prior to updating the master branch to replace the first logic with the second logic, determining one or more differences between the first logic and the second logic; generating an indication of the one or more differences between the first logic and the second logic; and receiving user input confirming that the one or more differences between the first logic and the second logic are approved.
3,14; further comprising: prior to updating the master branch to replace the second reference to the snapshot of the first derived dataset with the third reference to the snapshot of the second derived dataset, determining one or more differences between the first derived dataset and the second derived dataset; generating an indication of the one or more differences between the first derived dataset and the second derived dataset; and receiving user input confirming that the one or more differences between the first derived dataset and the second derived dataset are approved.
3,3; further comprising: prior to updating the master branch to replace the second reference to the snapshot of the first derived dataset with the third reference to the snapshot of the second derived dataset, determining one or more differences between the first derived dataset and the second derived dataset; generating an indication of the one or more differences between the first derived dataset and the second derived dataset; and receiving user input confirming that the one or more differences between the first derived dataset and the second derived dataset are approved.
4,15; further comprising: responsive to receiving user input requesting a second test branch corresponding to the master branch, creating the second test branch having a second test branch entry in the branch data structure, the second test branch entry comprising the first reference to the snapshot of the initial dataset, and a copy of the first logic; receiving a request to modify the second test branch, the request comprising at least one change to the copy of the first logic; modifying the second test branch independently of the master branch to include third logic reflecting the at least one change to the copy of the first logic, the third logic to be applied to the initial dataset to produce a third derived dataset, wherein modifying the second test branch comprises updating the second logic with the third logic in the second test branch entry of the branch data structure; and responsive to user input requesting a merge of the modified second test branch into the updated master branch, updating the updated master branch entry in the branch data structure to replace the second logic with the third logic and to replace the third reference to the snapshot of the second derived dataset with a fourth reference to a snapshot of the third derived dataset.
4,14; further comprising: responsive to receiving user input requesting a second test branch corresponding to the master branch, creating the second test branch having a second test branch entry in the branch data structure, the second test branch entry comprising the first reference to the snapshot of the initial dataset, and a copy of the first logic; receiving a request to modify the second test branch, the request comprising at least one change to the copy of the first logic; modifying the second test branch independently of the master branch to include third logic reflecting the at least one change to the copy of the first logic, the third logic to be applied to the initial dataset to produce a third derived dataset, wherein modifying the second test branch comprises updating the second logic with the third logic in the second test branch entry of the branch data structure; and responsive to user input requesting a merge of the modified second test branch into the updated master branch, updating the updated master branch entry in the branch data structure to replace the second logic with the third logic and to replace the third reference to the snapshot of the second derived dataset with a fourth reference to a snapshot of the third derived dataset.
5,16; further comprising: prior to updating the updated master branch, determining whether a merge conflict exists between the second logic and the third logic; and responsive to determining that the merge conflict exists, receiving user input comprising a selection of the third logic to resolve the merge conflict.
5,15; further comprising: prior to updating the updated master branch, determining whether a merge conflict exists between the second logic and the third logic; and responsive to determining that the merge conflict exists, receiving user input comprising a selection of the third logic to resolve the merge conflict.
6,16; further comprising: prior to updating the master branch to replace the second reference to the snapshot of the first derived dataset with the third reference to the snapshot of the second derived dataset, executing a data health check operation on the second derived dataset to determine whether the second derived dataset satisfies one or more conditions, the one or more conditions comprising a verification that a creation of the second derived dataset completed successfully and a verification that the second derived dataset is not stale.
6,15; further comprising: prior to updating the master branch to replace the second reference to the snapshot of the first derived dataset with the third reference to the snapshot of the second derived dataset, executing a data health check operation on the second derived dataset to determine whether the second derived dataset satisfies one or more conditions, the one or more conditions comprising a verification that a creation of the second derived dataset completed successfully and a verification that the second derived dataset is not stale.

7,18; further comprising: responsive to user input requesting protection of the first test branch, preventing other users from further modifying the first test branch; and responsive to a request from another user to further modify the first test branch, creating a child test branch associated with the first test branch, the child test branch comprising the first reference to the snapshot of the initial dataset and a copy of the second logic.
7,17; further comprising: responsive to user input requesting protection of the first test branch, preventing other users from further modifying the first test branch; and responsive to a request from another user to further modify the first test branch, creating a child test branch associated with the first test branch, the child test branch comprising the first reference to the snapshot of the initial dataset and a copy of the second logic.
8; further comprising: responsive to updating the master branch, deleting the first test branch and associating the child test branch with the master branch.
8; further comprising: responsive to updating the master branch, deleting the first test branch and associating the child test branch with the master branch.
9; wherein the data pipeline further comprises additional logic to be applied to the first derived dataset to produce one or more first additional derived datasets, the method further comprising: replacing the first logic in the data pipeline with the second logic to derive the second derived dataset; applying the additional logic to the second derived dataset to derive one or more second additional derived datasets; identifying one or more differences between the one or more second additional derived datasets and the one or more first additional derived datasets; and generating an indication of the differences between the one or more second additional derived datasets and the one or more first additional derived datasets.
9; wherein the data pipeline further comprises additional logic to be applied to the first derived dataset to produce one or more first additional derived datasets, the method further comprising: replacing the first logic in the data pipeline with the second logic to derive the second derived dataset; applying the additional logic to the second derived dataset to derive one or more second additional derived datasets; identifying one or more differences between the one or more second additional derived datasets and the one or more first additional derived datasets; and generating an indication of the differences between the one or more second additional derived datasets and the one or more first additional derived datasets.
11; further comprising: displaying, via a graphical user interface (GUI), a visual representation of the data pipeline, including a first graph corresponding to the master branch and a second graph corresponding to the first test branch, wherein the first graph includes a first node representing the initial dataset, a second node representing the first derived dataset, and a first edge connecting the first node and the second node, wherein the first edge references the first logic to be applied to the initial dataset in order to produce the first derived dataset, and wherein the second graph includes a third node representing the initial dataset, a fourth node representing the second derived dataset, and a second edge connecting the third node and the fourth node, wherein the second edge references the second logic to be applied to the initial dataset in order to produce the second derived dataset.
10; further comprising: displaying, via a graphical user interface (GUI), a visual representation of the data pipeline, including a first graph corresponding to the master branch and a second graph corresponding to the first test branch, wherein the first graph includes a first node representing the initial dataset, a second node representing the first derived dataset, and a first edge connecting the first node and the second node, wherein the first edge references the first logic to be applied to the initial dataset in order to produce the first derived dataset, and wherein the second graph includes a third node representing the initial dataset, a fourth node representing the second derived dataset, and a second edge connecting the third node and the fourth node, wherein the second edge references the second logic to be applied to the initial dataset in order to produce the second derived dataset.



Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments July 15, 2022 (pages 10-15), regarding the features of claims 1, 12 and 19, the claimed features “identifying a master branch of a data pipeline comprising ordered data transformation operations, the master branch having a master branch entry in a branch data structure that associates one or more initial datasets, data transformation logic, and one or more derived datasets resulting from application of the data transformation logic to the initial dataset”, “merging the first test branch into the master branch by replacing, in the master branch entry of the branch data structure, the first logic with the second logic; and replacing, in the master branch entry of the branch data structure, the second reference to the snapshot of the first derived dataset with a third reference to a snapshot of the second derived dataset”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Kothari et al. (2019/0065568) directed to an invention of integrating an object based data integration tool, such a GUI-based data integration tools, with version control systems using a relational database repository for persistence. Examples of distributed version control systems include Git, Mercurial, and Bazaar, and examples of centralized version control systems include Subversion, CVS etc. in centralized or distributed environments.
The prior art, Leblang et al. (US 5,649,200) directed to a data processing system and method for controlling versions of data, features a processor, a storage device for storing versions of objects, and an object version selector for providing the processor with access only to specific versions of target data objects as determined by a set of selection rules. The selection rules are evaluated for an object when that object is accessed by the processor. The version selector includes a means for viewing the selected versions of the target objects as a transparent file system having directories, files, and links. The version selector applies the existing version selection rules to newly created objects, and can also store the identity of a selected object version in a cache memory. The version selection rules include a rule for selecting that version of an object that was the most recent version of that object at a specific time in the past, and a rule for selecting that version of an object that was the most recent version of that object at the specific time that a process requiring that object began. The time that the process began is adjusted to compensate for time skew among the storage devices storing the required objects..
The prior art, Van Ryzin (US 5,909,689) directed to a computer program/software determines the latest version for one or more data files used by several interconnected computers or workstations, and selectively updates each file version stored in individual directories on the computers or workstations. The program allows sharing of the data files among a group of users working on a large project, for example, by determining, based on the system date/time information obtained from each computer, when a data file was created or last updated in each computer directory. Those data files with the less recent date/time are selectively either replaced or merged with the most recent version of the file via the interconnection structure among the computers. As a result, each computer directory always maintains the most recent version of the data file..
The prior art, Suresh et al. (US 6,208,990) directed to a computer software architecture to automatically optimize the throughput of the data extraction / transformation/loading (ETL) process in data warehousing applications. This architecture has a componentized aspect and a pipeline-based aspect. The componentized aspect refers to the fact that every transformation used in this architecture is built up with transformation components selected from an extensible set of transformation components. Besides simplifying source code maintenance and adjustment for the data warehouse users, these transformation components also provide these users the building blocks to effectively construct pertinent and functionally sophisticated transformations in a pipelined manner. Within a pipeline, each transformation component automatically stages or streams its data to optimize ETL throughput. Furthermore, each transformation either pushes data to another transformation component, pulls data from another transformation component, or performs a push/pull operation on the data. Thereby, the pipelining; staging/streaming; and pushing/pulling features of the transformation components effectively optimizes the throughput of the ETL process..
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153